PER CURIAM.
Reversed and remanded for further proceedings on the merits. We believe the existence in the record of an order of the circuit court of March 11, 1982 directing the Sheriffs Department to return appellant’s property precluded the entry of summary judgment in favor of the Sheriff’s Department on the present claim of the appellant for the return of the same property. The appellant should also be given an opportunity for meaningful participation in any further proceedings. Cf. Payne v. Superior Court of Los Angeles County, 17 Cal.3d 908, 132 Cal.Rptr. 405, 553 P.2d 565 (1976).
ANSTEAD, C.J., and DOWNEY and DELL, JJ., concur.